EXHIBIT 10.12


EXECUTION VERSION




SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT
Second Amended and Restated Management Agreement, dated as of March 5, 2019 (the
“Agreement”), among Great Ajax Corp., a Maryland corporation (“Ajax”), Great
Ajax Operating Partnership LP, a Delaware limited partnership (the “Operating
Partnership,” and together with Ajax and any current or future subsidiaries of
Ajax, the “Company”), and Thetis Asset Management LLC, a Delaware limited
liability company (the “Manager”).
RECITALS
A.    Ajax is a corporation formed on January 30, 2014 that has qualified to
operate as a “real estate investment trust” (“REIT”) for U.S. federal income tax
purposes beginning with its taxable year ended December 31, 2014 and has elected
to receive the tax benefits accorded by Sections 856 through 860 of the Internal
Revenue Code of 1986, as amended (the “Code”). Ajax is the sole member of Great
Ajax Operating LLC, a Delaware limited liability company that is the sole
general partner of the Operating Partnership (the “General Partner”).
B.    Ajax, the Operating Partnership and the Manager are parties to that
certain Amended and Restated Management Agreement, dated as of October 27, 2015
(the “Prior Management Agreement”). The parties to the Prior Management
Agreement have determined that it is in their best interests that the Prior
Management Agreement be amended and restated as set forth herein and the parties
hereby agree to replace the Prior Management Agreement in its entirety with this
Agreement.
C.    Ajax, for itself, the General Partner, the Operating Partnership and any
other current and future subsidiaries of Ajax, desires to retain the Manager as
the Company’s exclusive provider of management and other services on the terms
and conditions hereinafter set forth, and the Manager wishes to be retained to
provide such services.
AGREEMENT
In consideration of the premises and for other good and valuable consideration,
the parties agree as follows:
1.Duties of the Manager; Exclusivity.
(a)    Ajax, for itself, the General Partner, the Operating Partnership and any
other current and future subsidiaries of Ajax, employs the Manager to provide
management, corporate governance, administrative and other services to the
Company pursuant to this Agreement, subject to the supervision of the Board of
Directors of Ajax (the “Ajax Board of Directors”). Such services will be
provided for the period and upon the terms herein set forth, in each case, in
accordance with the investment objectives, policies and restrictions determined
by the Ajax Board of Directors and in accordance with all applicable federal,
state and local laws, rules and regulations.


1

--------------------------------------------------------------------------------




(i)    Without limiting the generality of the foregoing, the Manager shall for
or on behalf of the Company, during the term and subject to the provisions of
this Agreement, (a) perform and administer all of the day-to-day operations of
the Company and any joint venture or other strategic arrangement entered into by
and among the Company and one or more third-party, unaffiliated entities; (b)
determine investment criteria based on the investment policies determined by,
and in cooperation with, the Ajax Board of Directors; (c) source, analyze and
execute acquisitions of Real Estate Assets (as defined in Section 1(a)(ii)); (d)
implement and execute securitization and financing activities; (e) analyze and
execute sales of the Company’s assets and properties; (f) oversee all services
provided by Gregory Funding LLC (the “Servicer”) pursuant to the Servicing
Agreement, dated July 8, 2014, by and among the Servicer, Ajax and the Operating
Partnership (as amended or modified from time to time, the “Servicing
Agreement”); (g) oversee the Servicer’s property management, lease management
and renovation management services of the Company’s single family and smaller
multi-family and commercial mixed-use retail residential property, commercial
property and other real property; (h) perform asset management and corporate
governance duties; (i) perform such services as are set forth in Schedule I of
this Agreement; and (j) provide the Company with such other related services as
the Company may, from time to time, reasonably require.
(ii)    In the event that the Company determines to incur debt or other
financing for the purpose of any investment in Real Estate Assets (as defined
below) or for other appropriate reasons, as determined by the Ajax Board of
Directors, the Manager will use commercially reasonable efforts to arrange for
such financing on the Company’s behalf, subject to the oversight and approval of
the Ajax Board of Directors. If, in the Manager’s judgment, it is necessary or
desirable for the Company to make, or for the Servicer, acting on behalf of the
Company to make, investments in Real Estate Assets through a special purpose
vehicle, the Manager shall have authority to create or arrange for the creation
of such special purpose vehicle and to cause the Company or the Servicer, on
behalf of the Company, to make such investments in Real Estate Assets through
such special purpose vehicle. For purposes of this Agreement, the term “Real
Estate Assets” shall include the following assets: (a) re-performing,
sub-performing, non-performing and, as appropriate, performing residential
mortgage loans on single-family homes, smaller multi-family residential
properties, or mixed use retail/residential properties, (b) re-performing,
sub-performing, non-performing and, as appropriate, performing small balance
commercial mortgage loans, (c) residential mortgage-backed securities resulting
from securitizations undertaken by Ajax or its affiliates, (d) single-family
homes, smaller multi-family residential properties and smaller mixed use
retail/residential properties for sale or rent, (e) mortgage servicing rights,
and (f) any other assets or investments as may be directed by the Ajax Board of
Directors.


2

--------------------------------------------------------------------------------




(iii)    In addition to the services set forth in Section 1 hereof, including,
without limitation, the services provided as set forth on Schedule I, the
parties shall have the right to enter into statements of work (“SOWs”) to set
forth the terms of any related or additional services to be performed hereunder.
Any SOW shall be agreed to by each party thereto, shall be in writing, and (a)
shall contain: (i) the identity of each of the service provider and the service
recipient; (ii) a description of the services to be performed thereunder; (iii)
the applicable performance standard for the provision of such service; (iv) the
amount, schedule and method of compensation for provision of such service; and
(b) may contain (i) the service recipient’s standard operating procedures for
receipt of services similar to such service, including operations, compliance
requirements and related training schedules; (ii) information technology support
requirements of the service recipient with respect to such service; and (iii)
training and support commitments with respect to such service. The terms and
conditions of this Agreement shall apply to any SOW.
(b)    The Manager accepts such employment and agrees during the term hereof to
use commercially reasonable efforts to render the services described herein for
the compensation provided herein.
(c)    During the term of this Agreement, (i) the Manager shall be the exclusive
provider of management services to the Company, and (ii) none of Ajax, the
Operating Partnership or any of their respective subsidiaries shall employ or
contract with any other party to receive the same or substantially similar
services as set forth herein without the prior written consent of the Manager,
which may be withheld by the Manager in its sole discretion.
(d)    The Manager shall for all purposes herein provided be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent Ajax, the Operating Partnership
or any of their respective subsidiaries in any way or otherwise be deemed an
agent of Ajax, the Operating Partnership or any of their respective
subsidiaries.
(e)    The Manager shall keep and preserve for the period required by the
Company any books and records relevant to the provision of its management,
administrative and other services to the Company and shall specifically maintain
all books and records with respect to the Company’s portfolio transactions and
shall render to the Company such periodic and special reports as the Company may
reasonably request. The Manager agrees that all records that it maintains for
the Company are the property of the Company and will surrender promptly to the
Company any such records upon Ajax’s or the Operating Partnership’s request,
provided that the Manager may retain a copy of such records.
(f)    Unless and until such time as the Ajax Board of Directors notifies the
Manager that it has determined that it is no longer in the best interest of Ajax
to continue to qualify as a REIT and Ajax’s REIT election has been revoked, the
Manager shall


3

--------------------------------------------------------------------------------




refrain from any action that, in its commercially reasonable judgment made in
good faith, would adversely and materially affect the qualification of Ajax as a
REIT. If the Manager is ordered to take any action by the Ajax Board of
Directors, the Manager shall promptly notify the Ajax Board of Directors if it
is the Manager’s judgment that such action would adversely and materially affect
such qualification. Notwithstanding the foregoing, neither the Manager nor any
of its affiliates shall be liable to the Company, the Board or the Company’s
stockholders, partners or members, for any act or omission by the Manager or any
of its affiliates, except as provided in Section 10 hereof.
(g)    Unless and until such time as the Ajax Board of Directors notifies the
Manager that it has determined that it is no longer in the best interest of Ajax
to continue to satisfy the requirements for exemption from registration under
the Investment Company Act of 1940, as amended, the Manager shall refrain from
any action that, in its commercially reasonable judgment made in good faith,
would adversely and materially affect the ability of Ajax to continue to satisfy
such exemption requirements. If the Manager is ordered to take any action by the
Ajax Board of Directors, the Manager shall promptly notify the Ajax Board of
Directors if it is the Manager’s judgment that such action would adversely and
materially affect such exemption. Notwithstanding the foregoing, neither the
Manager nor any of its affiliates shall be liable to the Company, the Board or
the Company’s stockholders, partners or members, for any act or omission by the
Manager or any of its affiliates, except as provided in Section 10 hereof.
2.    Devotion of Time. Subject to Section 8 hereof:
(a)    The Manager assumes no responsibility under this Agreement other than to
render the services called for hereunder, either directly or through its
subsidiaries. The Manager shall perform the services required hereunder on
Business Days (as defined in Section 21 below) during hours that constitute
regular business hours for each of the Company and the Manager, unless otherwise
agreed. The Company shall not resell, subcontract, license, sublicense or
otherwise transfer any of the services to any person whatsoever or permit use of
any of the services by any person other than by the Company directly in
connection with the conduct of its business in the ordinary course of its
business.
(b)    The Manager and its affiliates will provide the Company with a management
team, including a chief executive officer, a president, a chief financial
officer (unless otherwise retained by the Company) and other appropriate senior
executives, subject to the approval of the Ajax Board of Directors. The Manager
is not obligated to dedicate any of its personnel exclusively to the Company,
nor is the Manager or its personnel obligated to dedicate any specific portion
of its or their time to the Company.
(c)    Managers, partners, officers, employees, personnel and agents of the
Manager or affiliates of the Manager may serve as directors, officers,
employees, personnel, agents, nominees or signatories for Ajax, the Operating
Partnership or any of their respective subsidiaries, to the extent permitted by
their governing documents or by


4

--------------------------------------------------------------------------------




any resolutions duly adopted by the Ajax Board of Directors pursuant to the
governing documents of Ajax or the Operating Partnership, respectively. When
executing documents or otherwise acting in such capacities for Ajax, the
Operating Partnership or any of their respective subsidiaries, such persons
shall use their respective titles in Ajax, the Operating Partnership or any of
their respective subsidiaries.
(d)    The Manager shall have the exclusive right to select, employ, pay,
supervise, administer, direct and discharge any of its employees who will
perform services. The Manager shall be responsible for paying such employees’
compensation and benefits. With respect to each service, the Manager shall use
commercially reasonable efforts to have qualified individuals provide such
service; provided, however, that (i) the Manager shall not be obligated to have
any individual participate in the provision of any service if the Manager
determines that such participation would adversely affect the Manager or its
affiliates; and (ii) none of the Manager or its affiliates shall be required to
continue to employ any particular individual during the applicable service
period.
3.    Representations, Warranties and Covenants of the Company. Ajax and the
Operating Partnership, jointly and severally, represents, warrants and covenants
to the Manager as of the date of this Agreement:
(a)    Each of Ajax and the Operating Partnership is duly organized, validly
existing and in good standing under the laws of the state of its formation and
has full power, authority, and legal right to conduct its business as is
presently conducted, and to execute, deliver, and perform its obligations under
this Agreement;
(b)    Each of Ajax and the Operating Partnership is duly qualified to do
business and is in good standing (or is exempt from such requirement) in any
state required in order to conduct business and has obtained all necessary
licenses and approvals required under all applicable federal, state or local
laws, rules and regulations and any other applicable requirements of any
government or agency or instrumentality thereof, as such may be amended,
modified or supplemented from time to time;
(c)    Each of Ajax and the Operating Partnership has duly authorized by all
necessary action on its part, the execution, delivery and performance of this
Agreement, has duly executed and delivered this Agreement, and this Agreement,
assuming due authorization, execution and delivery by the Manager, constitutes a
legal, valid and binding obligation of each of Ajax and the Operating
Partnership, enforceable against it in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or
reorganization or similar laws affecting the enforcement of creditors’ rights
generally and by the availability of equitable remedies;
(d)    The execution and delivery of this Agreement by each of Ajax and the
Operating Partnership and their respective performance of and compliance with
the terms of this Agreement will not violate or conflict with either of their
formation documents or constitute a default under or result in a breach or
acceleration of, any material contract,


5

--------------------------------------------------------------------------------




agreement or other instrument to which either of them is a party or which may be
applicable to either of them or their respective assets;
(e)    Neither Ajax nor the Operating Partnership is in violation of, and the
execution and delivery of this Agreement by Ajax and the Operating Partnership
and their respective performance and compliance with the terms of this Agreement
will not constitute a violation with respect to, any order or decree of any
court or any order or regulation of any federal, state, municipal or
governmental agency having jurisdiction over either of them or their respective
assets, which violation might have consequences that would materially and
adversely affect the condition (financial or otherwise) or the operation of the
Company or its assets taken as a whole or could be reasonably be expected to
have consequences that would materially and adversely affect the performance of
their respective obligations and duties hereunder;
(f)    There are no actions or proceedings against, or investigations of, either
Ajax or the Operating Partnership before any court, administrative or other
tribunal (i) that might prohibit its entering into this Agreement or assert the
invalidity of this Agreement, (ii) seeking to prevent the consummation of the
transactions contemplated by this Agreement, (iii) that might prohibit or
materially and adversely affect the performance by either Ajax or the Operating
Partnership of its obligations under, or the validity or enforceability of, this
Agreement or (iv) seeking any determination or ruling that would adversely
affect the validity and enforceability of this Agreement; and
(g)    No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by either
Ajax or the Operating Partnership of, or compliance by either of them with, this
Agreement or the consummation of the transactions contemplated by this
Agreement, except for such consents, approvals, authorizations or orders, if
any, that have been obtained prior to the date of this Agreement.
4.    Representations, Warranties and Covenants of the Manager. The Manager
represents, warrants and covenants to the Company as of the date of this
Agreement:
(a)    The Manager is duly organized, validly existing and in good standing
under the laws of the state of its formation and has full power, authority, and
legal right to conduct its business as is presently conducted, and to execute,
deliver, and perform its obligations under this Agreement;
(b)    The Manager is duly qualified to do business and is in good standing (or
is exempt from such requirement) in any state required in order to conduct
business and has obtained all necessary licenses and approvals required under
all applicable federal, state or local laws, rules and regulations and any other
applicable requirements of any government or agency or instrumentality thereof,
as such may be amended, modified or supplemented from time to time;


6

--------------------------------------------------------------------------------




(c)    The Manager has duly authorized by all necessary action on its part, the
execution, delivery and performance of this Agreement, has duly executed and
delivered this Agreement, and this Agreement, assuming due authorization,
execution and delivery by the Company, constitutes a legal, valid and binding
obligation of the Manager, enforceable against it in accordance with its terms
except as the enforceability thereof may be limited by bankruptcy, insolvency or
reorganization or similar laws affecting the enforcement of creditors’ rights
generally and by the availability of equitable remedies;
(d)    The execution and delivery of this Agreement by the Manager and the
performance of and compliance with the terms of this Agreement will not violate
or conflict with the Manager’s formation documents or constitute a default under
or result in a breach or acceleration of, any material contract, agreement or
other instrument to which the Manager is a party or which may be applicable to
the Manager or its assets;
(e)    The Manager is not in violation of, and the execution and delivery of
this Agreement by the Manager and its performance and compliance with the terms
of this Agreement will not constitute a violation with respect to, any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency having jurisdiction over the Manager or its assets, which
violation might have consequences that would materially and adversely affect the
condition (financial or otherwise) or the operation of the Manager or its assets
or could be reasonably be expected to have consequences that would materially
and adversely affect the performance of its obligations and duties hereunder;
(f)    There are no actions or proceedings against, or investigations of, the
Manager before any court, administrative or other tribunal (i) that might
prohibit its entering into this Agreement or assert the invalidity of this
Agreement, (ii) seeking to prevent the consummation of the transactions
contemplated by this Agreement, (iii) that might prohibit or materially and
adversely affect the performance by the Manager of its obligations under, or the
validity or enforceability of, this Agreement or (iv) seeking any determination
or ruling that would adversely affect the validity and enforceability of this
Agreement; and
(g)    No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Manager of, or compliance by the Manager with, this Agreement or the
consummation of the transactions contemplated by this Agreement, except for such
consents, approvals, authorizations or orders, if any, that have been obtained
prior to the date of this Agreement.
5.    Compensation of the Manager.
(a)    For the services rendered under this Agreement, the Company shall pay a
base management fee (the “Base Management Fee”), as described in Section 5(b)
below, and an incentive management fee (the “Incentive Fee”), as described in
Section 5(c) below, to the Manager. The Base Management Fee and the Incentive
Fee will be


7

--------------------------------------------------------------------------------




calculated and payable quarterly with respect to each calendar quarter (or part
thereof that the management agreement is in effect) in arrears.
(b)    The Base Management Fee shall equal 1.5% of the Ajax consolidated
stockholders’ equity per annum. For purposes of calculating the management fee,
consolidated stockholders’ equity means: the sum of the net proceeds, after
deducting underwriting discounts and commissions and offering expenses payable
by the Company, from any issuances of common stock or other equity securities
issued by Ajax or the Operating Partnership (without double counting) since
inception (allocated on a pro rata daily basis for such issuances during the
fiscal quarter of any such issuance), plus Ajax and the Operating Partnership’s
(without double counting) retained earnings calculated in accordance with
accounting principles generally accepted in the United States (“GAAP”) at the
end of the most recently completed fiscal quarter (without taking into account
any non-cash equity compensation expense incurred in current or prior periods),
less (i) any amount that Ajax or the Operating Partnership pays to repurchase
its common stock or units since inception, (ii) any unrealized gains and losses
and other non-cash items that have affected consolidated stockholders’ equity as
reported in Ajax’s financial statements prepared in accordance with GAAP, and
(iii) one-time events pursuant to changes in GAAP, and certain non-cash items
not otherwise described above, in each case after discussions between the
Manager and the Ajax Independent Directors and approval by a majority of the
Ajax Independent Directors.
(i)    For the purposes of this Agreement, Ajax Independent Directors shall mean
the members of the Ajax Board of Directors who are not officers, employees or
beneficial owners (or officers or employees of beneficial owners), directly or
indirectly, of more than 5% of the equity interests in (i) the Manager, the
Servicer or any other entity with which the Company has a material contractual
relationship or (ii) any person or entity directly or indirectly controlling,
controlled by or under common control with the Manager, and who are otherwise
“independent” in accordance with Ajax’s organizational documents and the
requirements of any securities exchange on which the equity of Ajax may then be
listed. As a result of the calculation of consolidated stockholders’ equity set
forth above, the Ajax stockholders’ equity, for purposes of calculating the Base
Management Fee, could be greater or less than the amount of stockholders’ equity
shown on Ajax’s consolidated financial statements.
(ii)    With respect to the first $1 million of any quarterly payment of the
Base Management Fee (the “Initial Base Management Fee”), 25% of the Initial Base
Management Fee shall be paid in shares of the common stock of Ajax (the “Common
Stock”), so long as the ownership of such additional number of shares by the
Manager would not violate the 9.8% stock ownership limit set forth in Ajax’s
Articles of Incorporation as then in effect, after giving effect to any waiver
from such limit that the Ajax Board of Directors may grant to the Manager in the
future. The remainder of the Initial Base Management Fee shall be payable in
cash.


8

--------------------------------------------------------------------------------




(iii)    With respect to any amount of the quarterly payment of the Base
Management Fee that exceeds the Initial Base Management Fee, 100% of such amount
of the Base Management Fee shall be paid in shares of Common Stock (the
“Catch-up”), so long as the ownership of such additional number of shares by the
Manager would not violate the 9.8% stock ownership limit set forth in Ajax’s
Articles of Incorporation as then in effect, after giving effect to any waiver
from such limit that the Ajax Board of Directors may grant to the Manager in the
future, until 50% of the Base Management Fee has been paid in shares of Common
Stock and 50% of the Base Management Fee has been paid in cash.
(iv)    With respect to any amount of the quarterly payment of the Base
Management Fee that exceeds the Catch-up, 50% of such amount of the Base
Management Fee shall be paid in shares of Common Stock, so long as the ownership
of such additional number of shares by the Manager would not violate the 9.8%
stock ownership limit set forth in Ajax’s Articles of Incorporation as then in
effect, after giving effect to any waiver from such limit that the Ajax Board of
Directors may grant to the Manager in the future. The remainder of any Base
Management Fee shall be payable in cash.
(v)    The number of shares to be issued to the Manager will be equal to the
dollar amount of the portion of the quarterly installment of the Base Management
Fee payable in shares divided by the value of a share of Common Stock determined
as follows:
A.    if the Common Stock is traded on a securities exchange, the value shall be
deemed to be the average of the closing prices of the Common Stock on such
exchange on the five Business Days preceding the record date of the most recent
regular quarterly dividend to holders of the Common Stock;
B.    if the Common Stock is not traded on a securities exchange but is actively
traded over-the-counter, the value shall be deemed to be the average of the
closing bids or sales prices, as applicable, on the five Business Days after the
date on which the most recent regular quarterly dividend to holders of the
Common Stock is paid; and
C.    if the Common Stock is neither traded on a securities exchange nor
actively traded over-the-counter, the value shall be the fair market value per
share, as reasonably determined in good faith by the Board (including a majority
of the Independent Directors) of the Company.
If no dividend is paid in any quarter, the calculation under clauses (A) and (B)
above shall be made as of the 60th day following the end of the preceding
quarter.


9

--------------------------------------------------------------------------------




(vi)    The Manager will compute each quarterly installment of the Base
Management Fee within 30 days after the end of the calendar quarter with respect
to which such installment is payable and promptly deliver such calculation to
the Ajax Board of Directors. The amount of the installment shown in the
calculation will be due and payable no later than the date which is five
Business Days after the date of delivery of such computation to the Ajax Board
of Directors.
(vii)    The Manager shall not offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of, lend or otherwise dispose of or
transfer, directly or indirectly, any of the shares of Common Stock it receives
in payment of the Base Management Fee for a three year period commencing on the
date of receipt of such shares and ending on the third anniversary of receipt
thereof.
(c)    The Manager will be entitled to the Incentive Fee, which is payable
quarterly in arrears in an amount equal to 20% of the dollar amount by which the
sum of (A) the aggregate cash dividends (on a per share basis), if any, declared
out of the REIT taxable income of Ajax by the Ajax Board of Directors payable to
the holders of Ajax Common Stock annualized in respect of such calendar quarter;
(B) distributions (on a per unit basis), if any, declared out of the REIT
taxable income of the Operating Partnership (without duplication) by the
Operating Partnership payable to holders of units of limited partnership of the
Operating Partnership (“OP Units”) (other than any OP Units held by Ajax as a
limited partner) annualized in respect of such calendar quarter; and (C) the
increase in the book value per share of Ajax Common Stock from the beginning of
each such quarter to the end of each such quarter exceeds the product of (1) the
average book value per share of Ajax Common Stock during each such quarter and
(2) 8%. In the event that the sum of (A) the aggregate cash quarterly dividends
(on a per share basis), if any, declared out of the REIT taxable income of Ajax
by the Ajax Board of Directors during the applicable calendar year and payable
to the holders of Ajax Common Stock; (B) the aggregate cash special dividends
(on a per share basis), if any, declared out of the REIT taxable income of Ajax
by the Ajax Board of Directors during the applicable calendar year and payable
to the holders of Ajax Common Stock; and (C) distributions (on a per unit
basis), if any, declared out of the REIT taxable income of the Operating
Partnership (without duplication) by the Operating Partnership payable to
holders of OP Units (other than any OP Units held by Ajax as a limited partner)
during the applicable calendar year; and (D) the increase in the book value per
share of Ajax Common Stock from the beginning of such calendar year to the end
of such calendar year exceeds the product of (1) the average book value per
share of Ajax Common Stock during such calendar year and (2) 8%, the Manager
will also be entitled to the Incentive Fee in an amount equal to 20% of the
lesser of (i) the aggregate cash special dividends (on a per share basis), if
any, declared out of the REIT taxable income of Ajax by the Ajax Board of
Directors during the applicable calendar year and payable to the holders of Ajax
Common Stock and (ii) the amount of such excess. Notwithstanding either of the
foregoing, no Incentive Fee will be payable to the Manager with respect to any
period unless the Company’s cumulative Core Earnings is greater than zero for
the most recently


10

--------------------------------------------------------------------------------




completed eight calendar quarters, or the number of completed calendar quarters
since the date hereof, whichever is less.
(i)    In the event that the quarterly payment of the Base Management Fee does
not exceed the Catchup, 100% of the Incentive Fee shall be paid in shares of
Common Stock until 50% of the Base Management Fee has been paid in shares of
Common Stock and 50% of the Base Management Fee has been paid in cash, so long
as the ownership of such additional number of shares by the Manager would not
violate the 9.8% stock ownership limit set forth in Ajax’s Articles of
Incorporation as then in effect, after giving effect to any waiver from such
limit that the Ajax Board of Directors may grant to the Manager in the future.
The remainder of the Incentive Fee shall be paid in accordance with Section
5(c)(ii) below.
(ii)    In the event that the quarterly payment of the Base Management Fee does
exceed the Catch-up, 20% of the Incentive Fee shall be paid in shares of Common
Stock, so long as the ownership of such additional number of shares by the
Manager would not violate the 9.8% stock ownership limit set forth in Ajax’s
Articles of Incorporation as then in effect, after giving effect to any waiver
from such limit that the Ajax Board of Directors may grant to the Manager in the
future. The remainder of the Incentive Fee shall be payable in cash.
(iii)    “Core Earnings” is a non-GAAP financial measure and is defined as net
income (loss) as determined according to GAAP, excluding non-cash equity
compensation expense and any unrealized gains or losses from mark-to-market
valuation changes (excluding other-than-temporary impairments, as defined by
GAAP) that are included in net income for the applicable period. The amount will
be adjusted to exclude (i) one-time events pursuant to changes in GAAP and (ii)
non-cash items that in the judgment of the Company’s officers should not be
included in Core Earnings, which adjustments in clauses (i) and (ii) shall only
be excluded after discussions between the Manager and the Ajax Independent
Directors and after approval by a majority of the Ajax Independent Directors.
For purposes of calculating the Incentive Fee prior to the completion of the
eight calendar quarters following the date hereof, Core Earnings will be
calculated on the basis of the number of days that this Agreement has been in
effect on an annualized basis. Book value per share of Ajax Common Stock shall
be as set forth in the consolidated financial statements of the Company prepared
in accordance with GAAP.
(iv)    The Manager will be entitled to the Incentive Fee only if the Ajax Board
of Directors declares a dividend from REIT taxable income, and the Incentive Fee
will be payable at the same time that the dividend is payable to Ajax
stockholders. The Manager will not receive any Incentive Fee in respect of a
dividend constituting a return of capital. Calculations of REIT taxable income
and return of capital for purposes of determining the Incentive Fee shall be
made in


11

--------------------------------------------------------------------------------




accordance with Sections 856 through 860 of the Code and the other sections of
the Code and the regulations thereunder applicable to Ajax.
6.    Reimbursement of Expenses.
(a)    In addition to the Base Management Fee and the Incentive Fee described in
Section 5 above, the Company shall reimburse the Manager on a monthly basis for
the third party out-of-pocket costs of providing services under this Agreement;
for purposes of this Section 6, third parties do not include any employees of
the Manager or the Servicer or any affiliate of the Manager or the Servicer.
Without limiting the foregoing, the Company shall reimburse the Manager (to the
extent incurred by the Manager) and retain all responsibility for those third
party costs and expenses relating to:
(i)    the organization and corporate governance of Ajax, the Operating
Partnership or any of the respective subsidiaries thereof;
(ii)    the cost and expenses of any independent valuation firm calculating the
net asset value of Ajax, the Operating Partnership or any other respective
subsidiaries thereof;
(iii)    fees and expenses payable to third parties, including, but not limited
to, agents, consultants or other advisors, in monitoring financial and legal
affairs for Ajax, the Operating Partnership or any of their respective
subsidiaries thereof;
(iv)    interest payable on debt, if any, incurred to finance investments in
Real Estate Assets by Ajax, the Operating Partnership or any of their respective
subsidiaries;
(v)    offerings of the equity or other securities of Ajax, the Operating
Partnership or any of their respective subsidiaries;
(vi)    management and incentive fees payable to third parties;
(vii)    fees payable to third parties, including, but not limited to, agents,
consultants or other advisors, relating to, or associated with, evaluating and
making and monitoring investments in Real Estate Assets;
(viii)    transfer agent and custodial fees;
(ix)    federal, state and local registration fees;
(x)    should the capital stock or other securities of Ajax, the Operating
Partnership or any other respective subsidiaries thereof be listed on any
securities exchange, all costs of such registration and listing;
(xi)    federal, state and local taxes of the Company;


12

--------------------------------------------------------------------------------




(xii)    independent directors’ fees and expenses;
(xiii)    costs of preparing and filing reports or other documents required by
the Securities and Exchange Commission or any other cost of compliance with
federal or state securities laws;
(xiv)    costs of any reports, proxy statements or other notices to
stockholders, if applicable, including printing costs;
(xv)    the portion of the directors and officers/errors and omissions liability
insurance, and any other insurance premiums allocable to Ajax, the Operating
Partnership or any other respective subsidiaries thereof;
(xvi)    direct costs and expenses of administration, including printing,
mailing, long distance telephone, copying, secretarial and other staff,
independent auditors and outside legal costs; and
(xvii)    all other third party out-of-pocket expenses incurred by the Manager
that are reasonably necessary to administer the business of Ajax, the Operating
Partnership or any subsidiary thereof under this Agreement.
(b)    Notwithstanding Section 6(a), if the Company requires services that are
not expressly contemplated by the Agreement (as an example, but not as a
limitation, if the Company enters into a joint venture or other strategic
arrangement with third-party, unaffiliated entities, including any joint venture
or arrangement that is not consolidated on the Company’s financial statements)
(collectively, “Non-Ordinary Course Activities”), the Company shall enter into a
letter agreement, which shall be subject to approval by the Company’s
independent directors, or by a designated independent director, pursuant to
which, the Company will reimburse the Manager for any and all of the Manager’s
costs and expenses incurred (and not otherwise reimbursable from another entity)
in connection with providing services relating to the initial entry to any such
arrangement.
(c)    Other than as may be expressly agreed by the Company and the Manager, the
Company will not be required to pay any portion of the rent, telephone,
utilities, office furniture, equipment, machinery and other office, internal and
overhead expenses of the Manager and its affiliates. In particular, the Manager
is not entitled to be reimbursed for wages, salaries and benefits of its
officers and employees.
(d)    To the extent the Manager incurs any expense in connection with the
performance of its duties hereunder that (x) benefits the Company and any other
funds, entities or accounts that are managed by an Affiliate of the Manager and
(y) is reimbursable by the Company under this Agreement, such expense shall be
allocated among the Company and such other funds, entities or accounts in a
manner determined in good faith by the Manager to reflect the relative benefits
to the Company and such funds, entities or accounts resulting from such expense,
including, for example, in the case of


13

--------------------------------------------------------------------------------




most expenses, in proportion to the relative net asset values of the entities
that are benefited.
(e)    The Manager may engage non-Affiliate third party contractors, for and on
behalf, and at the sole cost and expense, of the Company to provide professional
services related to any of the services, or to provide any secretarial,
administrative, telephone, e-mail or other services necessary or ancillary to
the services (collectively, the “Ancillary Services”), pursuant to agreement(s)
that provide for market rates and contain standard market terms; provided, that
the terms of any such agreement that requires the payment by the Company of fees
or expenses that would cause the Company to materially exceed the Company’s most
recent annual budget approved by the Ajax Board of Directors shall require the
prior approval of a majority of the Ajax Independent Directors and, provided
further, that without the prior approval of the Ajax Board of Directors, the
Manager shall not be permitted to outsource to a non-Affiliate its
responsibility for the ultimate investment acquisition and disposition decisions
of the Company and compliance with investment guidelines approved by the Ajax
Board of Directors (the “Investment Guidelines”) and any risk parameters and
other policies applicable to the provision of services to the Company by the
Manager adopted by the Ajax Board of Directors from time to time.
(f)    The Manager shall prepare a written statement of account in reasonable
detail documenting the costs and expenses to be reimbursed by the Company, and
deliver the same to the Audit Committee of the Ajax Board of Directors no less
frequently than on a quarterly basis in connection with the review by the Audit
Committee of the Company’s financial statements. Any costs and expense
reimbursements by the Company in accordance herewith shall be subject to
adjustment at the end of each calendar year in connection with the annual audit
of the Company. In connection therewith, the Manager shall prepare and deliver
to the Audit Committee of the Ajax Board of Directors within 30 days after the
conclusion of each such annual audit, a list of adjustments made as a result of,
or in preparation for, the audit. The Audit Committee of the Board of Directors
shall determine, within 30 days after receipt of such list, whether funds should
be refunded by the Manager to the Company or paid by the Company to the Manager,
or if any accruals for the next fiscal year should be adjusted.
7.    Regulatory Matters. Each of Ajax and the Operating Partnership
acknowledges that the Manager is not registered as an investment adviser under
the Investment Advisers Act of 1940, as amended (the “Advisers Act”), but that
it could be required to so register. The Manager agrees that its activities will
at all times be in compliance in all material respects with all applicable
federal, state and local laws governing its operations and investments.
8.    Other Activities of the Manager. The Manager may engage in any other
business or render similar or different services to others, including, without
limitation, the direct or indirect sponsorship or management of other investment
based accounts or commingled pools of capital, however structured so long as its
services to the Company are not impaired thereby; provided that it may not
engage in any such business or provide such services to any other entity


14

--------------------------------------------------------------------------------




(excluding entities formed as a joint venture or other strategic arrangement by
and among the Company and third-party, unaffiliated entities) that invests in
the asset classes in which the Company intends to invest so long as either the
Company has on hand an average of $25 million in capital available for
investment over the previous two fiscal quarters or the Ajax Independent
Directors determine that the Company has the ability to raise capital at or
above the most recent book value per share of Ajax Common Stock; provided,
however, that the Manager may invest on behalf of others in a particular
investment or the same or similar asset classes if a majority of the Ajax
Independent Directors (i) determine, after reviewing a particular investment or
asset class, that the Company should not make such investments; or (ii)
authorize the Manager to make such specific investment. Notwithstanding the
foregoing, nothing in this Agreement shall limit or restrict the right of any
manager, partner, officer or employee of the Manager to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith; provided that each such person shall not
engage in any such business or devote his or her time and attention to any other
entity that invests in the asset classes in which the Company intends to invest
so long as either the Company has on hand an average of $25 million in capital
available for investment over the previous two fiscal quarters other than any
transactions that may be in existence on the date hereof or the Ajax Independent
Directors determine that the Company has the ability to raise capital at or
above the most recent book value per share of Ajax Common Stock. It is
understood that directors, officers, employees, partners and shareholders of
Ajax or the Operating Partnership are or may become interested in the Manager
and its affiliates, as directors, officers, employees, partners, shareholders,
members, managers or otherwise, and that the Manager and directors, officers,
employees, partners, stockholders, members and managers of the Manager and its
affiliates are or may become similarly interested in Ajax or the Operating
Partnership as shareholders, members or partners or otherwise.
9.    Responsibility of Dual Directors, Officers and/or Employees. If any person
who is a manager, partner, officer or employee of the Manager is or becomes a
director, officer and/or employee of the Company and acts as such in any
business of the Company, then such manager, partner, officer and/or employee of
the Manager shall be deemed to be acting in such capacity solely for the
Company, as applicable, and not as a manager, partner, officer or employee of
the Manager or under the control or direction of the Manager, even if paid by
the Manager.
10.    Limitation of Liability of the Manager; Indemnification. The Manager and
its officers, managers, partners, agents, employees, controlling persons,
members and any other person or entity affiliated with the Manager
(collectively, the “Indemnified Parties”) shall not be liable to Ajax, the
Operating Partnership or any of their respective subsidiaries for any action
taken or omitted to be taken by the Manager in connection with the performance
of any of its duties or obligations under this Agreement or otherwise as the
Manager of Ajax, the Operating Partnership or any of their respective
subsidiaries with respect to the receipt of compensation for services, and each
of Ajax and the Operating Partnership shall indemnify, defend and protect the
Indemnified Parties and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) (“Losses”) incurred by the Indemnified
Parties in connection with or by reason of any pending, threatened or completed
action, suit, investigation or other proceeding (including an action or


15

--------------------------------------------------------------------------------




suit by or in the right of the Operating Partnership, its members, or Ajax or
its shareholders, or any of their respective subsidiaries or their respective
equity holders) arising out of or otherwise based upon the performance of any of
the Manager’s duties or obligations under this Agreement or otherwise as Manager
of the Company; provided, that nothing contained herein shall protect or be
deemed to protect the Indemnified Parties against or entitle or be deemed to
entitle the Indemnified Parties to indemnification in respect of, any Losses
incurred by the Indemnified Parties under circumstances that constitute fraud,
willful misfeasance, bad faith or gross negligence in the performance of the
Manager’s duties and obligations under this Agreement or reckless disregard of
the Manager’s duties and obligations under this Agreement, as determined in a
final nonappealable order of a court of competent jurisdiction.
11.    No Joint Venture. Nothing in this Agreement shall be construed to make
Ajax, the Operating Partnership and the Manager partners or joint venturers or
impose any liability as such on any of them.
12.    Term; Termination.
(a)    This Agreement shall be in effect until March 5, 2034 (the “Initial
Term”) and shall be automatically renewed for a successive one-year term each
anniversary date thereafter (a “Renewal Term”) unless terminated by a party in
accordance with this Section 12 or 13.
(b)    Subject to Section 13 below, neither the Company nor the Manager may
terminate this Agreement without cause during the first 24 months of the Initial
Term. Thereafter, subject to Section 13 below, the Company may either terminate
this Agreement without cause or, at the expiration of its term, elect not to
renew this Agreement upon the determination of at least two-thirds of the Ajax
Independent Directors that (i) there has been unsatisfactory performance by the
Manager that is materially detrimental to the Company, or (ii) the compensation
payable to the Manager under this Agreement is unreasonable; provided that the
Company shall not have the right to terminate this Agreement under clause (ii)
if the Manager agrees to compensation that at least two-thirds of the Ajax
Independent Directors determine is reasonable pursuant to the procedure set
forth below.
(i)    If the Company elects to terminate this Agreement without cause or not to
renew this Agreement at the expiration of the Initial Term or any Renewal Term
as set forth above, the Company, shall deliver to the Manager prior written
notice (the “Termination Notice”) of its determination to terminate this
Agreement without cause or its intention not to renew this Agreement based upon
the terms set forth in this Section 12(b) not less than 180 days prior to the
termination date or expiration of the then existing term, as applicable, which
notice shall designate the date (the “Effective Termination Date”), not less
than 180 days from the date of the notice, on which the Manager shall cease to
provide services under this Agreement, and this Agreement shall terminate on
such date; provided, however, that in the event that such Termination Notice is
given in connection with a determination that the compensation payable to the
Manager is


16

--------------------------------------------------------------------------------




unfair, the Manager shall have the right to renegotiate such compensation by
delivering to Ajax, no fewer than 60 days prior to the prospective Effective
Termination Date, written notice (any such notice, a “Notice of Proposal to
Negotiate”) of its intention to renegotiate its compensation under this
Agreement. Thereupon, the Company (represented by the Ajax Independent
Directors) and the Manager shall endeavor to negotiate in good faith the revised
compensation payable to the Manager under this Agreement. If the Manager and at
least two-thirds of the Ajax Independent Directors agree to the terms of the
revised compensation to be payable to the Manager within 45 days following the
receipt of the Notice of Proposal to Negotiate, the Termination Notice shall be
deemed of no force and effect and this Agreement shall continue in full force
and effect on the terms stated in this Agreement, except that the compensation
payable to the Manager hereunder shall be the revised compensation then agreed
upon by the parties to this Agreement. Each of the parties agrees to execute and
deliver an amendment to this Agreement setting forth such revised compensation
promptly upon reaching an agreement regarding same.
(ii)    In the event that the Company and the Manager are unable to agree to the
terms of the revised compensation to be payable to the Manager during such
45-day period according to Section 12(b)(i) above, this Agreement shall
terminate, such termination to be effective on the date which is the later of
(A) 10 days following the end of such 45-day period and (B) the Effective
Termination Date originally set forth in the Termination Notice.
(c)    In recognition of the level of the upfront effort required by the Manager
to structure and acquire the assets of the Company and the ongoing commitment of
resources by the Manager, in the event that this Agreement is terminated by the
Company in accordance with the provisions of Section 12(b) of this Agreement,
the Company shall pay to the Manager, on the date on which such termination is
effective, a termination fee (the “Termination Fee”). The Termination Fee will
be equal to twice the combined Base Management Fees and Incentive Fees earned by
the Manager during the 12-month period immediately preceding the date of
termination, calculated as of the end of the most recently completed fiscal
quarter prior to the date of termination. The obligation of the Company to pay
the Termination Fee shall survive the termination of this Agreement.
(d)    Following the first 24 months of the Initial Term, the Manager may
terminate the Agreement without cause by providing written notice to Ajax no
later than 180 days prior to December 31 of any year during the Initial Term or
Renewal Term, whereupon this Agreement shall terminate effective on December 31
next following the delivery of such notice. The Company is not required to pay
to the Manager the Termination Fee if the Manager terminates this Agreement
pursuant to this Section 12(d).
(e)    If the Servicing Agreement is terminated for any reason, this Agreement
shall automatically terminate on the same date as the Servicing Agreement
terminates,


17

--------------------------------------------------------------------------------




and if the Servicing Agreement is terminated for any reason other than for
“cause” (as defined therein), the Manager shall be paid the Termination Fee.
(f)    If this Agreement is terminated pursuant to Section 12, such termination
shall be without any further liability or obligation of any party to the others,
except with respect to the obligations provided in Sections 1(e), 12(b), 13 (b),
13(c) and 14 of this Agreement. In addition, Sections 10 and 15 through 25 of
this Agreement shall survive termination of this Agreement. Notwithstanding the
foregoing, neither the Company nor the Manager may terminate this Agreement
pursuant to this Section 12 during the first 24 months of the Initial Term.
13.    Termination for Cause.
(a)    Ajax or the Operating Partnership may terminate this Agreement effective
upon 30 days’ prior written notice of termination from the Ajax Board of
Directors to the Manager, without payment of any Termination Fee, if
(i)    the Manager, its agents or its assignees materially breaches any
provision of this Agreement and such breach shall continue for a period of 30
days after written notice thereof specifying such breach and requesting that the
same be remedied in such 30-day period (or 60 days after written notice of such
breach if the Manager takes steps to cure such breach within 30 days of the
written notice);
(ii)    the Manager commits fraud against the Company, misappropriates or
embezzles funds of the Company, or acts, or fails to act, in a manner
constituting bad faith, willful misconduct, gross negligence or reckless
disregard in the performance of its duties under this Agreement; provided,
however, that if any of the actions or omissions described in this clause (ii)
are caused by an employee, personnel and/or officer of the Manager or one of its
affiliates and the Manager (or such affiliate) takes all necessary and
appropriate action against such person and cures the damage caused by such
actions or omissions within 30 days of the Manager’s actual knowledge of its
commission or omission, the Company shall not have the right to terminate this
Agreement pursuant to this Section 13(a)(ii);
(iii)    the Manager is cited by a governmental authority for materially
violating any law governing the performance of a service under this Agreement,
which violation cannot be or has not been cured by the 30th day from the
Company’s delivery of written notice of such citation to the Manager;
(iv)    there is a dissolution of the Manager;
(v)    the Manager commences a voluntary case or proceeding under any bankruptcy
law, consents to the commencement of any bankruptcy or insolvency case or
proceeding against it, or files a petition or answer or consent seeking


18

--------------------------------------------------------------------------------




reorganization or relief against it, consents to the entry of a decree or order
for relief against it in an involuntary case or proceeding, consents to the
filing of such petition or to the appointment of or taking possession by a
custodian of the Manager or for all or substantially all of its property, or
makes an assignment for the benefit of creditors, or admits in writing of its
inability to pay its debts generally as they become due or takes any corporate
action in furtherance of any such action; or (vi)    a court of competent
jurisdiction enters an order or decree under any bankruptcy law that is for
relief against the Manager in an involuntary case or proceeding, or adjudges the
Manager bankrupt or insolvent, or approves as properly filed a petition seeking
reorganization, arrangement, adjustment or composition of or in respect of the
Manager, or appoints a custodian of the Manager or for all or substantially all
of its property, or orders the winding up or liquidation of the Manager, and any
such decree or order for relief or any such other decree or order continues
unstayed and in effect for a period of 120 consecutive days.
(b)    The Manager may terminate this Agreement effective upon 60 days’ prior
written notice of termination to Ajax in the event that the Company shall
default in the performance or observance of any material term, condition or
covenant contained in this Agreement and such default shall continue for a
period of 30 days after written notice thereof specifying such default and
requesting that the same be remedied in such 30-day period (or 60 days after
written notice of such breach if the Company takes steps to cure such breach
within 30 days of the written notice); provided that the Manager shall not have
any right to terminate this Agreement pursuant to this Section 13(b) to the
extent that the default by the Company was a result of any act, or failure to
act by the Manager in a manner constituting bad faith, willful misconduct, gross
negligence or reckless disregard in the performance of its duties under this
Agreement. The Company is required to pay to the Manager the Termination Fee if
the termination of this Agreement is made pursuant to this Section 13(b).
(c)    The Manager may terminate this Agreement in the event Ajax or the
Operating Partnership becomes regulated as an “investment company” under the
Investment Company Act of 1940, as amended, with such termination deemed to have
occurred immediately prior to such event. The Company shall pay to the Manager
the Termination Fee in the event that this Agreement is terminated pursuant to
this Section 13(c); provided that no Termination Fee will be payable in the
event that the requirement that Ajax or the Operating Company be regulated as an
“investment company” resulted from the failure of the Manager to invest or
operate the assets of the Company in accordance with guidelines approved by the
Board of Directors of Ajax.
14.    Action Upon Termination. From and after the effective date of termination
of this Agreement, pursuant to Sections 12 or 13 of this Agreement, the Manager
shall not be entitled to compensation for further services under this Agreement,
but shall be paid all compensation accruing to the date of termination and any
applicable Termination Fee. Upon any termination of this Agreement for any
reason, unless Ajax otherwise requests, the Manager shall use reasonable


19

--------------------------------------------------------------------------------




efforts to cooperate with the Company or any persons or entity designated by the
Ajax Board of Directors to succeed the Manager as the manager of the Company (a
“Successor Manager”) to accomplish an orderly transfer of the operation and
management of the Company and its investment activities to such Successor
Manager. For a period of 30 days after the effective date of any termination of
this Agreement, the Manager shall be available, through its officers, during
normal business hours and not to exceed a total of 15 hours during any week
within such 30 day period, to answer questions from and consult with the Company
or designated representatives of any Successor Manager with respect to the
Company’s business, operations and investment activities during the period prior
to the termination (“Post-Termination Transition Assistance”). The Manager shall
receive payment of a cash fee for any time spent providing Post-Termination
Transition Assistance in an amount equal to $500 per hour.
15.    Confidentiality. The Manager shall keep confidential any and all
non-public information, written or oral, obtained by it in connection with the
services rendered hereunder and shall not disclose Confidential Information, in
whole or in part, to any person other than to its representatives who need to
know such Confidential Information for the purpose of rendering services
hereunder, except that the Manager may disclose Confidential Information: (i) to
the Company, its subsidiaries and affiliates; (ii) in accordance with the
Servicing Agreement; (iii) with the prior written consent of the Ajax Board of
Directors; (iv) to legal counsel, accountants and other professional advisors;
(v) to appraisers, creditors, financing sources, trading counterparties, other
counterparties, third-party service providers to the Company, and others (in
each case, both those actually doing business with the Company and those with
whom the Company seeks to do business) in the ordinary course of the Company’s
business; (vi) to governmental officials having jurisdiction over the Company;
(vii) in connection with any governmental or regulatory filings of the Company
or disclosure or presentations to Company investors; or (viii) as required by
law or legal process to which the Manager or any person to whom disclosure is
permitted hereunder is a party. If, failing the entry of a protective order or
the receipt of a waiver hereunder, the Manager is, in the opinion of counsel,
required to disclose Confidential Information, the Manager may disclose without
liability hereunder only that portion of such information that its counsel
advises is legally required; provided, that the Manager agrees to exercise its
commercially reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded such information. Notwithstanding anything herein to
the contrary, each of the following shall be deemed to be excluded from
provisions hereof any Confidential Information that (i) is available to the
public from a source other than the Manager not resulting from the Manager’s
violation of this Section 15, (ii) is released in writing by the Company to the
public or to persons who are not under similar obligation of confidentiality to
the Company or (iii) is obtained by the Manager from a third-party without
breach by such third-party of an obligation of confidence with respect to the
Confidential Information disclosed. The Manager agrees to inform each of its
officers, employees and agents of the nonpublic nature of the Confidential
Information and to direct such persons to treat such Confidential Information in
accordance with the terms hereof. The provisions of this Section 15 shall
survive the expiration or earlier termination of this Agreement for a period of
one year.
16.    Taxes. Each party hereto shall be responsible for the cost of any sales,
use, privilege and other transfer or similar taxes imposed upon that party as a
result of the


20

--------------------------------------------------------------------------------




transactions contemplated hereby. Any amounts payable under this Agreement are
exclusive of any goods and services taxes, value added taxes, sales taxes or
similar taxes (“Sales Taxes”) now or hereinafter imposed on the performance or
delivery of services, and an amount equal to such taxes so chargeable shall,
subject to receipt of a valid receipt or invoice as required below in this
Section 16, be paid by the Company to the Manager in addition to the amounts
otherwise payable under this Agreement. In each case where an amount in respect
of Sales Tax is payable by the Company in respect of a service provided by the
Manager, the Manager shall furnish in a timely manner a valid Sales Tax receipt
or invoice to the Company in the form and manner required by applicable law to
allow the Company to recover such tax to the extent allowable under such law.
Additionally, if the Manager is required to pay “gross-up” on withholding taxes
with respect to provision of the services, such taxes shall be billed separately
as provided above and shall be owing and payable by the Company. Any applicable
property taxes resulting from provision of the services shall be payable by the
party owing or leasing the asset subject to such tax.
17.    Public Announcements. No party shall make, or cause to be made, any press
release or public announcement or otherwise communicate with any news media in
respect of this Agreement or the transactions contemplated by this Agreement
without the prior written consent of the other parties unless otherwise required
by law, in which case the party making the press release, public announcement or
communication shall, to the extent reasonably practicable and permitted by law,
give the other parties reasonable opportunity to review and comment thereon.
18.    Intellectual Property. All intellectual property of the Manager used by
the Manager in performing its obligations under this Agreement shall remain the
property of the Manager. All intellectual property of the Company shall remain
the property of the Company.
19.    Assignment. This Agreement shall inure to the benefit of and be binding
upon the parties and their respective successors and permitted assigns. No party
may assign either this Agreement or any of its rights, interests or obligations
hereunder without the prior written approval of the other parties; provided,
however, that a party may assign this Agreement without the consent of the other
parties to any third party that acquires, directly or indirectly by any means,
including by merger or consolidation, all or substantially all the consolidated
assets of such party. Any purported assignment in violation of this Section 19
shall be void and shall constitute a material breach of this Agreement.
20.    Notices. Any notice under this Agreement shall be given in writing,
addressed and delivered or mailed, postage prepaid, to the other parties at
their principal offices.
21.    Business Day. For the purposes of this Agreement, “Business Day” means
any day other than (i) a Saturday or a Sunday, or (ii) a day on which the New
York Stock Exchange or Board of Governors of the Federal Reserve is closed.
22.    Force Majeure. Neither party hereto shall be in default of this Agreement
by reason of its delay in the performance of, or failure to perform, any of its
obligations hereunder if such delay or failure is caused by strikes, acts of
God, acts of the public enemy, acts of terrorism,


21

--------------------------------------------------------------------------------




riots or other events that arise from circumstances beyond the reasonable
control of that party. During the pendency of such intervening event, each of
the parties hereto shall take all reasonable steps to fulfill its obligations
hereunder by other means and, in any event, shall upon termination of such
intervening event, promptly resume its obligations under this Agreement.
23.    Waivers. No term or provision of this Agreement may be amended, waived or
modified unless such waiver or modification is in writing and signed by the
party against whom such amendment, waiver or modification is sought to be
enforced.
24.    Amendments. Subject to Section 23, this Agreement may be amended by
mutual written consent of the parties.
25.    Entire Agreement; Governing Law; Jury Trial Waiver. This Agreement
contains the entire agreement of the parties and supersedes all prior
agreements, understandings and arrangements with respect to the subject matter
hereof. The agreement shall be construed in accordance with the laws of the
state of New York without regard to any conflicts of law provisions (except for
Section 5-1401 of the New York General Obligations Law) and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with the laws of the state of New York, except to the extent preempted by
federal law. The parties agree that the appropriate courts in the city and
county of New York, New York shall have exclusive jurisdiction for any
litigation relating to this Agreement or the rights and obligations of the
parties hereunder. Each of the parties to this Agreement waives all right to
trial by jury in any action, proceeding or counterclaim (whether based upon
contract, tort or otherwise) related to or arising out of this Agreement.
26.    Counterparts. This Agreement may be executed simultaneously in any number
of counterparts. Each counterpart shall be deemed to be an original, and all
such counterparts shall constitute one and the same instrument.
[Signature Page Follows]






22

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their duly authorized representatives.


GREAT AJAX CORP.
 
By: /s/ Lawrence Mendelsohn
Name: Lawrence Mendelsohn
Title: Chief Executive Officer
 
GREAT AJAX OPERATING PAERTNERSHIP, LP
 
Great Ajax Operating LLC,
general partner
 
By: Great Ajax Corp.,
managing member
 
By: /s/ Lawrence Mendelsohn
Name: Lawrence Mendelsohn
Title: Chief Executive Officer
 
THETIS ASSET MANAGEMENT LLC
 
By: /s/ Lawrence Mendelsohn
Name: Lawrence Mendelsohn, Manager







[SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT]

--------------------------------------------------------------------------------






Schedule I
SERVICES
FINANCE AND ACCOUNTING  Services Provided:
•
Corporate Accounting

•
Accounting Services and Reporting

•
Accounts Payables

•
Accounts Receivables

•
Corporate Secretary Support

•
Financial Reporting

•
Payroll Services

•
Tax

•
Treasury

•
Internal Audit

HUMAN RESOURCES Services Provided:
•
Benefits Administration

•
Employee and Contractor On-boarding

•
Employee Engagement

•
HR Administration

•
HR Strategy and Consulting

•
HRIS Administration and Reporting

•
Performance Management Platforms

•
Personnel Files

•
Recruiting

•
Salary Administration

•
Training and Compliance Support



Schedule I - 1

--------------------------------------------------------------------------------





LEGAL Services Provided:
•
Contract Review Services

•
Corporate Governance Services

•
Intellectual Property Maintenance Services

•
License Maintenance Services

•
Litigation Management

•
Regulatory Compliance Services

INVESTMENT COMPANY EXEMPTION Services Provided:
•
Maintaining compliance with exclusion and exemption from regulation as an
investment company under the Investment Company Act of 1940, as amended,
applicable to Ajax, the Operating

Services Provided When and if Needed:
•
Internal Audit

•
SOX Compliance and SAS 70

•
Business Continuity and Disaster Recovery Planning

•
Information Security

•
Loan Quality

•
Quality Assurance

•
Risk Management

CORPORATE SERVICES Services Provided:
•
Facilities Management

•
Mailroom Support

•
Physical Security

•
Travel Services

VENDOR MANAGEMENT OPERATIONS Services Provided:
•
Contract Negotiation



Schedule I - 2

--------------------------------------------------------------------------------





•
Vendor Compliance

•
Vendor Management Services

•
Insurance Risk Management

REIT QUALIFICATION Services Provided:
•
Evaluating and recommending to the Ajax Board of Directors hedging strategies
and engaging in hedging activities on Ajax’s behalf, consistent with Ajax’s
qualification as a REIT

•
Counseling Ajax regarding the maintenance of Ajax’s qualification as a REIT and
monitoring compliance with the various REIT qualification tests and other rules
set out in the Code and Treasury Regulations thereunder and using commercially
reasonable efforts

to cause Ajax to qualify for taxation as a REIT
•
Causing Ajax to retain qualified accountants and legal counsel, as applicable,
to assist in developing appropriate accounting procedures and systems, internal
controls and other compliance procedures and testing systems with respect to
financial reporting obligations and compliance with the provisions of the Code
applicable to REITs and, if applicable, taxable REIT subsidiaries, and to
conduct quarterly compliance reviews with respect thereto

•
Assisting Ajax in taking all necessary action to enable Ajax to make required
tax filings and reports, including soliciting information from stockholders to
the extent required by the provisions of the Code applicable to REITs

OTHER OPERATIONS SUPPORT
•
Capital Markets

•
Modeling

•
Quantitative Analytics

•
General Business Consulting





Schedule I - 3